DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jose Ragusa on March 5, 2021.

The application has been amended as follows:  
Please amend claims 15 and 23 as follows.
Claim 15 lines 7-9: extractor, the cooling device further having two electrically conductive terminals (36, 38), respectively positioned upstream and downstream of the inlet (40) and the outlet (42), by:
Claim 15 line 13: reinforcing element between the two electrically conductive terminals (36, 38).
Claim 23 line 2: the two electrically conductive terminals comprises an electrically conductive

Allowable Subject Matter
Claims 15-16, 18-21 and 23-38 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claims, namely independent claim 15 requires a method for the heat treatment of a steel reinforcing element for a tire, wherein the method comprises: transforming the steel microstructure which comprises reducing a temperature of the reinforcing element during the transformation of the steel microstructure in a cooling device having a heat extractor by extracting heat from the reinforcing element within the cooling device by the heat extractor arranged within the cooling device while simultaneously supplying heat to the reinforcing element within the cooling device by application of Joule effect heating to the reinforcing element between the two electrically conductive terminals.
The prior art of record, US 5423924 A of Reiniche (US'924) teaches of “methods and devices which make it possible to heat-treat metal wires, particularly carbon-steel wires, for instance for the purpose of obtaining a fine pearlitic structure. These wires are used, in particular, to reinforce rubber and/or plastic articles, for instance automobile tires.” However, closer look at the prior art reveals that it does not teach of simultaneous heating via Joule heating as well as extracting heat within the cooling device to reduce the temperature of the reinforcing element during the transformation of the steel microstructure as required by the instant claims. Therefore, instant claims are distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733